Citation Nr: 1124595	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES
 
1.  Entitlement to service connection for diabetes mellitus, type II.

2.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from July 16, 2007?
 
3.  Entitlement to an evaluation in excess of 30 percent for PTSD since January 7, 2010.
 
4.  Entitlement to an evaluation in excess of 10 percent for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 

WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1966 to September 1968. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
A videoconference hearing was held before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.
 
The issue of entitlement to an initial increased evaluation for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The competent evidence of record shows that as of January 7, 2010, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.
 
2.  The Veteran's tinnitus is rated at the maximum allowed by the rating schedule and is not manifested by an exceptional disability picture.
 
3.  The Veteran served in the Republic of Vietnam, however, there is no evidence of a current diagnosis of type II diabetes mellitus.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a 50 percent evaluation for PTSD from January 7, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).
 
2.  The requirements for an evaluation higher than 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.87, Diagnostic Code 6260 (2010).
 
3.  Type II diabetes mellitus was not incurred in or aggravated during service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August and November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This included notice on how disability ratings and effective dates are assigned.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
The Veteran has not been afforded a VA examination in connection with his claim for entitlement to service connection for diabetes mellitus.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the appellant suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the appellant 's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the appellant is not triggered as the evidence of record does not meet these initial evidentiary thresholds.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Governing Law and Regulations
 
Increased Evaluations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
PTSD
 
Historically, service connection for PTSD was granted in a January 2008 rating decision, with a 10 percent evaluation assigned, effective July 16, 2007.  A December 2010 rating decision increased the evaluation to 30 percent disabling effective January 7, 2010. 
 
PTSD, is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under the General Rating Formula for Mental Disorders a 30 percent rating is assignable for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.
 
A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.
 
A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.  
 
The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
The evidence of record includes Global Assessment of Functioning scores which are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).
 
Global Assessment of Functioning  scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2010) (incorporating by reference the VA's adoption of DSM-IV for rating purposes). 
 
The claim of entitlement to an initial increased evaluation in excess of 10 percent for PTSD prior to January 7, 2010 is addressed in the remand portion of the decision below.  This portion of the decision reflects the severity of the Veteran's PTSD since January 7, 2010.  
 
The Veteran was afforded a VA examination in January 2010.  He reported continued and increased problems with nightmares, feeling on guard all the time, and intrusive memories of Vietnam.  He further stated that he experienced daily, unwanted, intrusive memories related to Vietnam, which had increased in intensity over the prior two years.  He reported having recurrent dreams of Vietnam approximately four nights a week, frequent episodes of restless sleep, and occasional flashbacks usually stimulated by Vietnam memories.  The Veteran stated that he continued to avoid crowds, have low interest in social activities, and that he had few friends.  The Veteran reported chronic insomnia with difficulty staying asleep, he stated that he slept approximately four hours nightly.  The Veteran further stated that his sleep was interrupted by dreams related to Vietnam.  He stated that he had a low frustration threshold and occasional outbursts of anger.  The Veteran also reported depressive symptoms, including frequent episodes lasting up to several months during which time he experienced a low mood, sadness, decreased energy, and general decreased interest in most activities.  
 
Mental status examination revealed a noticeably low mood, with a sad affect.  His speech was normal in all aspects and he had no history or evidence of manic symptoms.  His level of anxiety was moderately high throughout the interview.  He denied suicidal or homicidal ideation.  He had no complaints about appetite or energy level.  He reported a persistent and very high level of irritability.  The examiner reported that the Veteran had intense symptoms related to re-experiencing the stressors of Vietnam, intense symptoms related to increased arousal, and mild symptoms related to avoidance behaviors.  The examiner diagnosed PTSD which he opined was of severe intensity due to the very high intensity of the individual symptoms.  The examiner additionally reported that the Veteran had a full complement of depressive symptoms, sufficient in number and intensity to fulfill the diagnostic criteria for major depressive disorder with moderate intensity.  The examiner opined that the Veteran had a moderate deterioration in his psychiatric symptoms and overall clinical state.  The Veteran was assigned a global assessment of functioning score of 46, based on his significant psychiatric symptoms.  
 
The Veteran testified in a March 2011 videoconference hearing before the undersigned Veteran's Law Judge.  The Veteran stated that he experienced flashbacks about twice monthly and that he saw a psychiatrist two or three times a year at the VA Medical Center in Philadelphia.  The Veteran reported that he additionally received treatment at the Olney Vet Center until approximately September or October 2010.  He also reported that he was on medication for his PTSD and depression.  
 
After review of the evidentiary record, the Board finds that since January 7, 2010, posttraumatic stress disorder  is productive of a disability picture that more closely approximates the criteria for a 50 percent evaluation.  
 
The manifestations during this period are shown to resemble a level of impairment that is manifested by reduced reliability and productivity.  The Veteran's PTSD symptoms include daily unwanted, intrusive memories of Vietnam, recurrent nightmares and dreams, chronic insomnia, avoidance of crowds and social activities, and moderate depressive symptoms.  The Board finds that this is most accurately addressed by the 50 percent evaluation.
 
The Board finds, however, that at no time have the Veteran's symptoms been productive of social and occupational impairment consistent with the criteria for the next higher, 70 percent evaluation.  Specifically, the Veteran does reveal some social impairment reflected by his continuous depression but treatment records do not show that depression affects his ability to function independently.  He has obsessional rituals, but they do not interfere with routine activities.  Moreover, symptoms such as intermittently illogical, obscure or irrelevant speech; suicidal or homicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and neglect of personal appearance and hygiene are not shown.  
 
Finally, consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not in order.  The evidence preponderates against finding that the Veteran's PTSD caused a marked interference with his employment.  Also there has been no showing that the disability has in the past or now requires frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  The provisions of the rating schedule are applicable.  Id.  
 
In sum, the Veteran is entitled to an evaluation of 50 percent for PTSD as of January 7, 2010.  His appeal is therefore granted to that extent. 
 
In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
 
Tinnitus
 
The law provides that a single evaluation is assigned for recurrent tinnitus regardless of whether the sound is perceived in one ear, both ears, or the head.  A 10 percent rating is the maximum schedular rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (1).
 
Historically, a June 1980 rating decision granted service connection for tinnitus and assigned a 10 percent evaluation effective January 7, 1979.  
 
July 2008 and November 2010 VA audiological examinations reported that the Veteran continued to experience constant bilateral tinnitus.  The November 2010 examination noted complaints that tinnitus kept the Veteran awake at night.  As earlier noted, the rating criteria only allows a 10 percent rating for tinnitus, regardless of whether it is constant or recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Thus, the Board must deny the appeal for a higher scheduler rating.  38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
 
The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The Board acknowledges the impact of the Veteran's tinnitus, but it is part of the normal nature of the disability and it is contemplated by the rating schedule.  Thus, the Board finds that the tinnitus does not present an exceptional disability picture.  There is nothing in the record to distinguish this case from the cases of numerous other veteran's that are subject to the schedular rating criteria for the same disability. A s a result, the Board finds the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met for the service-connected tinnitus disability.  
 
Service Connection
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).
 
Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Moreover, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes type II diabetes mellitus.  38 C.F.R. § 3.309(e).
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even if the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
The Board has reviewed all the competent evidence of record and these records do not show that the Veteran currently or at any time during the period of appeal had diabetes mellitus.  The only evidence of record supporting the claim that the Veteran has diabetes mellitus are his own statements.  The Veteran's lay opinion in this instance does not constitute competent evidence and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").
 
There is no competent evidence that the Veteran has diabetes mellitus and the benefits sought on appeal cannot be granted.  As such, the claim must be denied.

The Veteran is advised that should he be formally diagnosed with type II diabetes at any time in the future he should submit a new claim of entitlement to service connection.  The merits of that claim would then be considered based on the evidence of record at that time.
 
ORDER
 
Entitlement to a 50 percent rating for posttraumatic stress disorder since January 7, 2010 is granted, subject to governing criteria applicable to the payment of monetary benefits.
 
Entitlement to an increased evaluation for tinnitus is denied.  
 
Entitlement to service connection for diabetes mellitus is denied.  
 
 
REMAND
 
After review of the record, the Board finds that additional development is necessary prior to appellate review.
 
The Veteran contends that prior to January 7, 2010 his PTSD warranted a higher evaluation that the 10 percent assigned.  The Veteran testified in his March 2011 hearing that he had received treatment and counseling for PTSD from the Olney Vet Center.  Unfortunately, the claims file does not contain any treatment records from the Olney Vet Center or show that any attempt was made to acquire those records.  
 
The RO must attempt to obtain and associate with the claims file all outstanding treatment records from the Olney Vet Center and any other treatment records regarding the Veteran's psychiatric conditions.  
 
In addition, to ensure that all due process requirements are met, and that the record is complete, the AMC/RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.   
 
Accordingly, the case is REMANDED for the following action:
 
1.  With the Veteran's cooperation, the RO must attempt to obtain for the record copies of any medical/treatment records pertaining to care provided at the Olney Vet Center for posttraumatic stress disorder and depression prior to January 7, 2010.  All records obtained or responses received should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue.  If the appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the RO.
 
The Veteran has the right to submit additional evidence and argument on the matter 
or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


